     Case: 4:19-cv-00033-DMB-JMV Doc #: 172 Filed: 10/27/20 1 of 1 PageID #: 2064




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

CHINNA DUNIGAN                                                                    PLAINTIFF

V.                                                               NO. 4:19-CV-33-DMB-JMV

MISSISSIPPI VALLEY STATE
UNIVERSITY; RENARDO HALL
(individual capacity)                                                         DEFENDANTS


                                           ORDER

        On October 26, 2020, the defendants filed a “Notice of Service of Offer Judgment” which

states that they served an offer of judgment on the plaintiff pursuant to Federal Rule of Civil

Procedure 68. Doc. #170. The next day, the plaintiff filed a “Notice of Acceptance of Offer of

Judgment and Motion for Entry of Judgment on Terms Described Herein.” Doc. #171. In light of

the plaintiff’s acceptance of the defendants’ offer of judgment, all pending motions

[98][100][102][114][125][126][127][128][129][130][131][149] are DENIED as moot.

        SO ORDERED, this 27th day of October, 2020.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
